DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-204
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			2-204
Amended claims: 				1
New claims: 					205-222
Claims currently under consideration: 	1 and 205-222
Currently rejected claims:			1 and 205-222
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 216 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 216 recites the limitation "the self-emulsifying composition in claim 1" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 206, and 212-221 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winnicki (US 2013/0089600).
Regarding claim 1, Winnicki teaches a composition (corresponding to micelle formulations ([0033]), liquid dosage forms ([0049]), and solid dosage forms ([0050])) comprising: (a) at least one cannabinoid or cannabinoid extract; and (b) at least one surfactant (corresponding to polyvinyl pyrrolinedone) [0033], wherein the composition comprises no exogenously added fatty acid, monoglyceride, diglyceride, or triglyceride ([0061]).
Regarding claim 206, Winnicki teaches the invention as disclosed above in claim 1, including the composition further comprising an antioxidant ([0056]).
Regarding claims 212 and 213, Winnicki teaches the invention as disclosed above in claim 1, including the at least one cannabinoid or cannabinoid extract comprises Δ9-tetrahydrocannabinol (THC), cannabidiol (CBD), and mixtures thereof ([0012]).
Regarding claim 214, Winnicki teaches the invention as disclosed above in claim 1, including the composition is a non-aqueous composition (corresponding to solid dosage forms) ([0050]).
Regarding claim 215, 
Regarding claim 216, Winnicki teaches a composition (corresponding to liquid dosage forms) comprising a micellar dispersion of claim 1 in an aqueous solvent (corresponding to liquid dosage forms) ([0011], [0049]).
Regarding claims 217 and 218, Winnicki teaches the invention as disclosed above in claim 216, including the particles of the micellar dispersion have particle size of about 40 nm (corresponding to 0.04 µm) ([0034]), which falls within the claimed particle size range.
Regarding claim 219, Winnicki teaches the invention as disclosed above in claim 1, including the composition is a solid ([0050]) or semi-solid (corresponding to gel capsule) ([0051]) composition.
Regarding claims 220 and 221, Winnicki teaches the invention as disclosed above in claim 1, including the composition is a capsule ([0050]).

Claims 1 and 208-211 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glatzel (US 2016/0324776).
Regarding claim 1, Glatzel teaches a composition comprising: (a) at least one cannabinoid extract (corresponding to hemp oil and cannabis oil); and (b) at least one surfactant; wherein the composition comprises no exogenously added fatty acid, monoglyceride, diglyceride, or triglyceride (corresponding to a complex formed from the cannabis oil and an emulsifier comprising food grade polysorbate) ([0076]-[0077]).
Regarding claims 208 and 209, 
Regarding claim 210, Glatzel teaches the invention as disclosed above in claim 1, including the content of cannabinoids in an extracted oil is an amount up to 50 wt.% ([0040]) and the extracted oil and surfactant (corresponding to emulsifier) are present in a ratio of between 1:10 and 1:3 ([0077]), which includes amounts of cannabinoids of about 2.5 wt.% to about 5 wt.%.
Regarding claim 211, Glatzel teaches the invention as disclosed above in claim 1, including the cannabinoid extract and surfactant (corresponding to emulsifier) are present in a ratio of between 1:10 and 1:3 ([0077]), which includes amounts of cannabinoid extract of at least about 5 wt.%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 205 is rejected under 35 U.S.C. 103 as being unpatentable over Glatzel (US 2016/0324776) as applied to claim 1 above, in view of Bell (“Polysorbate 80”, 2014, Bell Chem, https://www.bellchem.com/news/polysorbate-80).
Regarding claim 205, Glatzel teaches the invention as disclosed above in claim 1, including the composition comprises food grade polysorbates as a surfactant (corresponding to emulsifier) ([0077]).  It does not teach that the food grade polysorbate is polysorbate 80.
However, Bell teaches that polysorbate 80 is often used in the food industry (page 1, paragraph 1) and that almost every processed food contains polysorbate 80 (page 1, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Glatzel by including polysorbate 80 as taught by Bell.  Since Glatzel teaches the composition comprises food grade polysorbates, but does not disclose a specific polysorbate, a skilled practitioner would readily understand that polysorbate 80 .

Claim 207 is rejected under 35 U.S.C. 103 as being unpatentable over Winnicki (US 2013/0089600) as applied to claim 206 above, in view of EUFIC (European Food Information Council (EUFIC), “Why Is Using Antioxidants in Food Important?”, 2004, https://www.eufic.org/en/whats-in-food/article/food-should-also-look-good-why-antioxidants-are-so-important).
Regarding claim 207, Winnicki teaches the invention as disclosed above in claim 206, including the composition being a food or beverage ([0048]) and the composition further comprising an antioxidant ([0056]).  It does teach the antioxidant is a member selected from the claimed group.
However, EUFIC teaches that antioxidants are present in many foodstuffs and are well-known in the art (page 1, paragraph 1).  It also teaches that common antioxidants are ascorbyl palmitate, butylated hydroxyanisole, butylated hydroxytoluene, propyl gallate, α-tocopherol, γ-tocopherol, and mixed tocopherols (corresponding to tocopherols) (Table on pages 2-3).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Winnicki to include antioxidants as taught by EUFIC.  Since Winnicki teaches that the composition is a food or beverage ([0048]) and the composition comprises an antioxidant ([0056]), but does not disclose a specific antioxidant, a skilled practitioner would readily understand that ascorbyl palmitate, butylated hydroxyanisole, butylated hydroxytoluene, propyl gallate, α-tocopherol, γ-tocopherol, and mixed tocopherols can be added as antioxidants to the composition since they are widely-known .

Claim 222 is rejected under 35 U.S.C. 103 as being unpatentable over Winnicki (US 2013/0089600) as applied to claim 215 above.
Regarding claim 222, Winnicki teaches the invention as disclosed above in claim 215, including the composition is a beverage additive ([0048]).  It also teaches that the dose level will depend upon the type and degree of the response to be achieved; the activity of the specific composition employed; the age, body weight, general health, sex, and diet of the patient; the duration of the treatment; drugs used in combination or coincidental with the invention; and like factors well known in the medical arts ([0058]); therefore, the unit dose of total cannabinoids would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed unit dose of total cannabinoids cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, unit dose of total cannabinoids in the composition as taught by Winnicki (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 216 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 255, and 271 of co-pending Application No. 16/789,869 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claims 1 and 271 require the all the features of instant claim 1 and co-pending claim 255 requires all the features of instant claims 1 and 216.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793